Case 7:18-cv-09307-VB Document 113-1 Filed 11/15/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

Plaintiff,

aa
\
a
y
ay

-against-
CARLA L. MARIN, individually and as co-executor :
and beneficiary of the Estate of Ana Beatriz Marin; : Case No. 7:18-cv-09307-VB
PHILIP D. MARIN, individually and as co-executor_ :
and beneficiary of the Estate of Ana Beatriz Marin; :
CARL F. MARIN, individually and as beneficiary of : ORDER EXTENDING
the Estate of Ana Beatriz Marin; ESTATE OF ANA : DISCOVERY STAY
BEATRIZ MARIN; the PUTNAM COUNTY
NATIONAL BANK OF CARMEL; DYKEMAN
SCRAP IRON INC.; and the TOWN OF
SOUTHEAST,

Defendants.

Upon the letter motion filed by the Defendants Carla Marin and the Estate of Ana Beatriz
Marin (“Estate Defendants”), which was consented to by Plaintiff the United States and Defendant
Carl Marin, and for good cause showing, it is hereby ordered that:
(1) The stay of discovery previously ordered on October 28, 2019 (Doc. # 112) is extended to
December 26, 2019;
(2) All current deadlines in the Revised Civil Case Discovery Plan and Scheduling Order G5. Doc .
No. 102) and all pending deadlines to respond to discovery requests are tolled during the
stay;
(3) The Estate Defendants and the United States shall file a status report on or before December

20, 2019 regarding the status of settlement negotiations. If a settlement has not been
Case 7:18-cv-09307-VB Document 113-1 Filed 11/15/19 Page 2 of 2

reached by that date, the parties shall either request an extension of the stay of discovery

or submit a proposed Revised Civil Case Discovery Plan and Scheduling Order;

The Clerk is directed to terminate the November 15, 2019 letter motion seeking the
requested relief. ( Doc. # 113) ‘
The Clerk is further directed to mail a copy of this Order to pro se defendants Carl F. Marin

and Philip D. Marin at the addresses listed on the docket.

IT 1s SO ORDERED this 18 day of November, 2019.

uo |

Hon. LA | Briccetti
United States District Judge
